UNITED STATES COURT OF APPEALS
                 For the Fifth Circuit



                     No. 97-30619
                   Summary Calendar



              FREDDIE SUE THOMAS; ET AL,

                                                    Plaintiffs,


                        VERSUS


          GEORGIA PACIFIC CORPORATION; ET AL,

                                                    Defendants.


*******************************************************


                   ROBERT M. FLOYD,

              Cross Claimant - Counter Claimant - Appellant,


                        VERSUS


             GEORGIA PACIFIC CORPORATION,

                                    Cross Defendant - Appellee,


                          and


        FREDDIE SUE THOMAS; LORI GORE TERRELL,

                                Counter Defendants - Appellees.
             Appeal from the United States District Court
                 For the Western District of Louisiana
                                  (95-CV-2150
                                January 12, 1998


Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

      The only issue remaining before the Court in this appeal is

whether or not the district court’s granting of a summary judgment

against the appellant Floyd and in favor of his employer, Georgia

Pacific, was error.       We have carefully reviewed the briefs, the

appendix and the record excerpts and relevant portions of the

record itself.    For the reasons stated by the district court in its

memorandum     ruling   filed    under   date   of   May   15,   1997,   we   are

persuaded that Floyd’s cross-claims for wrongful termination and

retaliation are not supported by substantial evidence upon which a

jury could base a verdict in favor of Floyd.                Accordingly, the

Final Order entered herein under date of May 15, 1997, is

                  AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.